— The will authorized the executor in a certain contingency to sell and dispose of all the testator's *Page 101 
estate both real and personal, and to reinvest the proceeds of the same. That is the power conferred on the executor by the will. It relates only to the estates and property of which the testator died seized and possessed. This power once executed, nothing more remains to be done by the executor. He has done all that the testator empowered or directed him to do.
Before the execution of this power, he might be deemed a trustee for the devisees, over the estates of which the testator died seized. But he has no trusteeship, interest or control over the property in which the proceeds are invested. The devisees by virtue of the will, take and hold possession of the same, under and by virtue of the will.
It appears that the said Nicholas S. Prior is now living and under the age of twenty-one years. He has at the most only a contingent fee in the estate. Who will be entitled to the estate at his decease cannot now be ascertained, whether his children or the children of Joseph and Jeremiah Sheldon who may then be living: so that the Court has not and cannot have before them all the persons who may be interested in the estate in question.
The bill must therefore be dismissed. *Page 102